DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIU (US 9861135 B2). 
Regarding claim 1, QIU discloses Regarding claim 1, QIU discloses an electronic cigarette (1), comprising: a main body; an atomizer (20), mounted to the main body; and  a cartridge (40), detachably mounted to the atomizer (20), the cartridge comprising a containing cavity (42, 43) and a sealing film (27, 28), the containing cavity being used for storing e-liquid, and the sealing film being used for sealing the containing cavity; wherein the atomizer (20) comprises a first guide tube (212), a second guide tube (25) and a heating tube, (241) the heating tube is in communication with the first guide tube and the second guide tube; wherein the heating tube is adapted to heat and atomize the e-liquid, and the heating tube comprises at least one gas outlet; and wherein the atomizer  (20) comprises a first end portion (263) and a second end portion (263), the first end portion and the second end portion (263) are located at a front end of the atomizer (20), and the first end portion and the second end portion are adapted to pierce the sealing film (27).
Regarding claim 2, QIU discloses the atomizer comprises a first guide portion (212) and a second guide portion (212), the first guide portion is mounted to the first guide tube and located at a rear end of the first end portion, the second guide portion is mounted to the second guide tube and located at a rear end of the second end portion; and wherein the first guide portion and the second guide portion are adapted to guide the first guide tube and the second guide tube (212) to be inserted into the e-liquid.
Regarding claim 3, QIU discloses the first guide portion and the second guide portion (212) are tapered shapes.
Regarding claim 4, QIU discloses the first end portion is located at a front end of the first guide tube, and the second end portion is located at a front end of the second guide tube (212).
Regarding claim 5, QIU discloses the cartridge (20) and the main body comprise positioning structures mated with each other (see fig. 3).
Regarding claim 6, QIU discloses the positioning structures comprise a first protrusion and a first recess, the first protrusion is formed on the cartridge (20), the first recess is formed on the main body, and the first protrusion is received in the first recess (see fig. 3).
Regarding claim 7, QIU discloses the positioning structures comprise a first recess and a first protrusion, the first recess is formed on the cartridge (20), the first protrusion is formed on the main body, and the first protrusion is received in the first recess (see fig. 3). 

Regarding claim 8, QIU discloses the cartridge comprises an atomizing gas suction port and a suction tube (241, 245), the suction tube is in communication with the atomizing gas suction port; and wherein the atomizer comprises an air inlet corresponding to the heating tube, and the air inlet is in communication with the suction tube.
Regarding claim 9, QIU discloses he suction tube protrudes beyond the sealing film (27), the atomizer (20) comprises a through hole, and the through hole partially accommodates the suction tube (243, 245).
Regarding claim 10, QIU discloses the atomizer (20) comprises a housing, the housing is formed on the first guide tube (212) and the second guide tube (25); wherein the first guide portion and the second guide portion are formed on the housing; wherein the atomizer further comprises a first sealing member and a second sealing member (27, 28), the first sealing member is sleeved on a rear end of the first guide portion, and the second sealing member is sleeved on a rear end of the second guide portion.
Regarding claim 11, QIU discloses the first sealing member 27, 28) and the second sealing member are sandwiched between an upper surface of the casing and the sealing film.
Regarding claim 12, QIU discloses the heating tube comprises a heating element (243), a positive conductive sheet and a negative conductive sheet; and wherein the
positive conductive sheet and the negative conductive sheet are connected to the heating element (see fig. 5-7: col. 3, lines 42-63).

Regarding claim 13, QIU discloses the heating element is a heating wire (243), a heating sleeve or a heating sheet.
Regarding claim 14, QIU discloses the main body comprises an electronic cigarette device, the electronic cigarette device comprises a power source (10) connected to the positive conductive sheet and the negative conductive sheet.
Regarding claim 15, QIU discloses electronic cigarette, comprising: a main body;
an atomizer (20), mounted to the main body; and a cartridge (40), detachably mounted to the atomizer (20), the cartridge comprising a containing cavity (42, 43), a sealing film (27, 28), and an atomizing gas suction port (2120), the containing cavity  (219) being used for storing e-liquid, the sealing film being used for sealing the containing cavity; wherein the atomizer (20) comprises a U-shaped tube, and the U-shaped tube comprises a first end portion (263), a second end portion (263), and a heating tube (241), the first end portion is parallel to the second end portion, and the heating tube is perpendicular to the first end portion and the second end portion, the heating tube (241) is in communication with the first end portion and the second end portion; wherein
the first end portion and the second end portion are adapted to pierce the sealing film (27) so that the e-liquid is capable of entering the U-shaped tube from entrances of the first end portion and the second end portion; and wherein he heating tube 241) is adapted to heat and atomize the e-liquid when entered the U-shaped tube, and the heating tube comprises at least one gas outlet in communication with the atomizing gas
suction port at 2120.

Regarding claim 16, QIU discloses the atomizer comprises a first guide portion (212) and a second guide portion (212), the first guide portion is mounted to the first guide tube and located at a rear end of the first end portion, and the second guide portion is mounted to the second guide tube and located at a rear end of the second end portion; wherein  the first guide portion and the second guide portion are adapted to guide the first guide tube and the second guide tube  (212) to be inserted into the e-liquid; and wherein he first guide portion and the second guide portion are tapered shapes.
Regarding claim 17, QIU discloses the cartridge (40) and the main body comprise positioning structures mated with each other (SEE FIG. 3).
Regarding claim 18, QIU discloses the cartridge comprises a suction tube (245) in communication with the atomizing gas suction port; and wherein the atomizer comprises an air inlet corresponding to the heating tube, and the air inlet is in communication with the suction tube (212 or 25).
Regarding claim 19, QIU discloses the suction tube protrudes beyond the sealing film, the atomizer (20) comprises a through hole, and the through hole partially accommodates the suction tube (245).
Regarding claim 20, QIU discloses the heating tube ()241)comprises a heating element, a positive conductive sheet and a negative conductive sheet; wherein the positive conductive sheet and the negative conductive sheet are connected to the heating element (243); and wherein the main body comprises an electronic cigarette device, the electronic cigarette device comprises a power source (10) connected to the positive conductive sheet and the negative conductive sheet.

                                      Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        12/17/2022